Citation Nr: 0533868	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from February 1956 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing is 
associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
September 2004.

The Board notes that the August 1999 rating decision denied a 
compensable disability rating for the veteran's service-
connected hearing loss.  While the issue was on appeal, the 
RO increased the disability rating to 20 percent, effective 
April 9, 2005.  The veteran has not expressed disagreement 
with the effective date of the award, or continued 
disagreement with the evaluation in place prior to the award 
of the increased evaluation, such that neither issue is 
currently before the Board.  See 38 C.F.R. § 3.400(o)(1) and 
(2) (2005) (effective date for an award of an increased 
disability rating).  Therefore, the issue before the Board is 
limited to the issue as phrased above.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has Level IV hearing loss in the right ear 
and Level VI hearing loss in the left ear. 




CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for bilateral high frequency hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Tables VI and VII, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As discussed above, the veteran appealed the August 1999 
rating decision that denied a compensable rating for the 
disability.  The Board notes that, during the course of the 
claim, VA promulgated new regulations amending the rating 
criteria for hearing impairment, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (May 11, 1999) (codified at 
38 C.F.R. pt. 4).  In a July 2005 rating decision, the RO 
awarded the 20 percent evaluation, effective from April 9, 
2005.  Because the veteran has not disagreed with the 
effective date of the award or expressed continued 
disagreement with the evaluation in effect prior to April 9, 
2005, the Board will consider only whether a current rating 
greater than 20 percent is warranted and will consider only 
the rating criteria currently in effect.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

On the authorized VA audiological evaluation in April 2005, 
puretone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
30
40
75
95
LEFT
-----
20
30
75
85

The average puretone threshold was 60 dB in the right ear and 
52 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 60 
percent in the left ear.

Applying the results of the April 2005 VA examination to 
Table VI yields a Roman numeral value of IV for the right ear 
and VI for the left ear.  Applying these values to Table VII, 
the Board finds that the veteran's hearing loss is evaluated 
as 
20 percent disabling.  38 C.F.R. § 4.85.  See Lendenmann, 
supra.  Accordingly, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
20 percent for bilateral high frequency hearing loss.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in August 2003, as well as information provided in the 
August 1999 and July 2005 rating decisions and the May 2000 
statement of the case and June 2003 and July 2005 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the July 
2005 supplemental statement of the case includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the August 1999 decision on appeal 
was issued before the November 2000 enactment of the VCAA, 
such that providing VCAA notice before the rating decision 
was not possible.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In addition, the August 2003 VCAA letter does 
not specifically ask the veteran to provide any evidence in 
his possession that pertains to the appeal. Id. at 120-21.  
However, as discussed above, the Board finds that the RO 
ultimately provided all notice required by the statute.  In 
addition, the Board is satisfied that the veteran was fully 
aware of the need to provide VA with any evidence he had in 
support of his appeal.  Thus, the Board finds that any defect 
in notice results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that defective VCAA notice resulted in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and several relevant 
examinations.  The veteran has submitted some private medical 
evidence, but has not authorized VA to obtain any additional 
private medical records.  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the September 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).
 

ORDER

A disability rating greater than 20 percent for bilateral 
high frequency hearing loss is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


